DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20 of page 5 line 10.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3-3 of Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 1 line 20, “relive” should be “relieve”
On page 3 line 14, “inclkude” should be “include”
On page 3 line 4, “Providing may include providing a pair of foot sleeve devices for use with a pair of footwear” does not make sense. A suggestion is, “a pair of foot sleeve devices is provided for use with a pair of footwear.”
On page 5 lines 20-21, “heal” should be “heel”
Appropriate correction is required.
Claim Objections
Claims 1, 6, 8, 10-13, 15 and 17 are objected to because of the following informalities: in order to maintain consistency and clarity throughout the claims, use only “the” or “said” consistently to show antecedent basis.
Claim 2 is objected to because of the following informalities: in order to maintain consistency and clarity throughout the claims, “for footwear” should be “for the footwear”.
Claims 4, 6, and 15-19 are objected to because of the following informalities: in order to maintain consistency and clarity throughout the claims, “sleeve” or “foot sleeve” should be “sleeve body”.
Claim 18 is objected to because of the following informalities: “providing comprises providing a pair of foot sleeve devices for use with a pair of footwear” does not make grammatical sense. A suggested correction is, “a pair of foot sleeve devices is provided for use with a pair of the footwear”.
Claim 19 is objected to because of the following informalities: “a ski boot” in line 22 should be “the ski boot”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 13, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brother et al. hereinafter Brother (US 6234988 B1).
Regarding claim 1, Brother discloses a device for relieving pressure in a foot and ankle region of a user when inserted into an interior of a footwear (Col 5 lines 51-53, Col 6 lines 14-30, Fig 1, Fig 2), comprising: a sleeve body 10 (sock 10, Col 5 lines 60-67, Fig 1), the sleeve body 10 including a foot portion 18 (foot piece 18), an ankle portion 16 (ankle piece 16) extending from the foot portion 18, an open proximal end 24 (topline 24, Fig 1) on the ankle portion 16, a distal end 28 (toeline 28, Fig 1) on the foot portion 18, a sleeve wall extending between the proximal 24 and distal ends 28 (the sock 10 made out of a power knit, elastic material [Col 5 lines 60-67] has walls extending from the proximal and distal ends to form the overall shape of the device, Fig 1), the sleeve wall having an exterior side (side of the sleeve facing away from a user) and interior side (side of the sleeve facing a user, Fig 1), an internal bore extending along the interior side between the proximal 24 and distal ends 28 for closely receiving a foot and ankle region of said user therein (the sock 10 has a channel [Fig 1] so it can be worn around a user’s foot and ankle, Col 5 lines 50-53), the sleeve body 10 
Regarding claim 2, Brother further discloses wherein the gel layer 12,13,14,15 (pads 12,13,14,15 containing a semi-liquid e.g. gel) comprises a gel material (semi-liquid, Col 3 lines 15-20) formulated to remain viscous at temperatures between about 10 to about 100 degrees Fahrenheit so as to 23 maintain pressure distribution properties in a wide range of operating conditions for footwear (the semi-liquid material is flowable at room temperature [Col 4 lines 34-35] so it will be able to redirect pressure in a wide range of conditions of footwear around room temperature, Fig 1).
Regarding claim 3, Brother further discloses wherein the gel material (semi-liquid) is enclosed in an impenetrable but malleable enclosure 12,13,14,15 (pads 
Regarding claim 4, Brother further discloses wherein the gel material (semi-liquid) is compartmentalized in two or more individual compartments (pockets [Col 5 lines 50-64-Col 6 lines  1-4]) within the sleeve 10 (Fig 1, Fig 3), whereby forces are distributed and equalized within the two or more individual compartments (Col 6 lines 24-34).
Regarding claim 5, Brother further discloses wherein the two or more individual compartments (pockets) include a compartment in the foot portion 18 and a compartment in the ankle portion 16 (Col 5 lines 10-64, Col 6 line 1-4, Fig 1, Fig 3).
Regarding claim 11, Brother further discloses wherein the distal area of the foot portion is open to allow toes of said user to pass therethrough (Col 4 lines 16-17, Fig 1).
Regarding claim 13, Brother further discloses wherein a rear (area that corresponds to the heel of a user) of the foot portion 18 has an opening positioned to accommodate a calcaneus of said user (Col 4 lines 16-17, Fig 1).
Regarding claim 16, Brother further discloses wherein the foot sleeve 10 is configured to equalize pressure in a ski boot (Col 5 lines 40-48, the socks can be used in ski boots [Col 4 lines 48-49]).
Regarding claim 17, Brother further discloses a method of distributing and relieving pressure in a foot and ankle area of a foot of a user in an interior of a footwear (Col 5 lines 40-42, Col 6 lines 14-30), comprising providing a foot sleeve device 10 
Regarding claim 19, Brother further discloses wherein the footwear 26 is a ski boot and the foot sleeve device 10 is configured to equalize pressure in a ski boot (Col 5 lines 40-48, the socks can be used in with ski boots [Col 4 lines 48-49]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brother (US 6234988 B1) in view of Liden et al. hereinafter Liden (US 20150025429 A1).
Regarding claim 6, Brother discloses the invention of claim 1 above.
10material to facilitate ease of insertion and removal of the sleeve from said footwear.
Liden teaches an analogous device for support of a user’s foot and ankle inserted into an interior of a footwear (underlayment 16 disposed between internal surfaces of a cast [paragraph 0156], Fig 10A) wherein the analogous exterior layer 114 (localized padding 114, paragraph 00156, Fig 10A) comprises a slippery or low friction material (exterior layer made of rayon, paragraph 0157) to facilitate ease of insertion and removal of the analogous sleeve 16 from analogous said footwear 12 (cast 12, the low friction properties of rayon make it easy to remove and insert into footwear) providing a material that will wear out less quickly due to its low friction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior layer of the sleeve as disclosed by Brother to be comprised of a slippery or low friction material to facilitate ease of insertion and removal of the sleeve from the footwear as taught by Liden in order to provide a material that will wear out less quickly due to its low friction.
Regarding claim 7, Brother in view of Liden discloses the invention of claim 6 above.
Brother as modified by Liden does not disclose wherein the slippery or low friction material of the exterior layer is selected from the group consisting of silk, rayon, nylon, polyester, or a blend thereof.
Liden further teaches wherein the slippery or low friction material of the analogous exterior layer 114 is selected from the group consisting of silk, rayon, nylon, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the exterior layer as disclosed by Brother as modified by Liden to be selected from the group consisting of silk, rayon, nylon, polyester or a blend thereof as taught by Liden in order to provide a material that will wear out less quickly due to its low friction.
Regarding claim 8, Brother discloses the invention of claim 2 above.
Brother does not disclose wherein the interior layer comprises a soft material for comfort of said user.
Liden teaches an analogous device for a user’s foot and ankle inserted into an interior of footwear (underlayment 16 disposed between internal surfaces of a cast [paragraph 0156], Fig 10A) wherein the analogous interior layer 110 (compression sock 110, Fig 10A) comprises a soft material (interior layer made of neoprene, paragraph 0157) for comfort of said user (paragraph 0156) providing a material that can reduce the maceration, chafing or other damage of the skin caused by the footwear (paragraph 0156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior layer as disclosed by Brother to be comprised of a soft material for comfort of said user as taught by Liden in order to reduce maceration, chafing or other damage of the skin caused by the footwear (Liden paragraph 0156).
Regarding claim 9, Brother in view of Liden teaches the invention of claim 8 above.
Brother as modified by Liden does not disclose wherein the soft material of the interior layer comprises neoprene. 
Liden further teaches wherein the soft material of the analogous interior layer 110 comprises neoprene (paragraph 0157) providing material that can reduce the maceration, chafing or other damage of the skin caused by the footwear (paragraph 0156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soft material of the interior layer as disclosed by Brother as modified by Liden to be comprised of neoprene as taught by Liden in order to reduce maceration, chafing or other damage of the skin caused by the footwear (Liden paragraph 0156).
Regarding claim 10, Brother discloses the invention of claim 1 above.
Brother does not disclose wherein the sleeve body further comprising a collar portion extending upward form the ankle portion to receive a shin or lower leg of said user.
Liden teaches an analogous device for a user’s foot and ankle inserted into an interior of footwear (underlayment 16 disposed between internal surfaces of a cast [paragraph 0156], Fig 10A) wherein the analogous sleeve body 16 (underlayment 16) further comprising a collar portion (upper portion of the underlayment 16) extending upward from the analogous ankle portion (portion of the cast underlayment directly above a foot section) to receive a shin or lower leg of said user (paragraph 0163, Fig 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve body as disclosed by Brother to include a collar portion extending upward from the analogous ankle portion to receive a shin or lower leg of said user as taught by Liden in order to provide protection to the skin of the shin or lower leg against maceration, chafing or other damage caused by footwear (Liden paragraph 0156).
Regarding claim 14, Brother discloses the invention of claim 1 above.
Brother does not disclose wherein a toe area of the foot portion is fully enclosed such that the distal end is closed in the manner of a sock.
Liden teaches an analogous device for a user’s foot and ankle inserted into an interior of footwear (underlayment 16 disposed between internal surfaces of a cast [paragraph 0156], Fig 10A) wherein a toe area (left most portion of the foot area of the underlayment 16 near reference 14, Fig 10A) of the analogous foot portion (bottom portion of the underlayment 16) is fully enclosed such that the analogous distal end (left most end of the foot area of the underlayment 16) is closed in the manner of a sock (Fig 10A) providing protection to the skin of the toes against maceration, chafing or other damage caused by the footwear (paragraph 0156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot portion as disclosed by Brother to include a toe area that is fully enclosed such that the analogous distal end is closed in the manner of a sock as taught by Liden in order to provide .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brother (US 6234988 B1) in view of Ducharme et al. hereinafter Ducharme (US 20170135839 A1).
Regarding claim 12, Brother discloses the invention of claim 1 above.
Brother does not disclose wherein the ankle portion includes opposing medial and lateral ankle openings sized and positioned to accommodate protrusions of medial and lateral malleolus bones of said user.
Ducharme teaches an analogous device 10 (ankle brace 10) that relieves pressure in a foot and ankle region of a user (paragraph 0081, Fig 1) wherein the analogous ankle portion (middle portion of the brace between the foot portion 12 and leg portion 30) includes opposing medial 40 and lateral ankle openings 42 sized and positioned to accommodate protrusions of medial and lateral malleolus bones of said user (paragraph 0080, Fig 1, Fig 7) providing safe freedom of movement of the ankle joint (paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ankle portion of the sleeve body as disclosed by Brother to include opposing medial and lateral ankle openings positioned to accommodate protrusions of medial and lateral malleolus bones of said user as taught by Ducharme in order to provide safe freedom of movement of the ankle joint (Ducharme paragraph 0081).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brother (US 6234988 B1).
Regarding claim 15, Brother discloses the invention of claim 1 above.
Although, Brother does not explicitly disclose a second foot sleeve (a pair of sleeves 10) according to claim 1 to thereby provide a pair of foot sleeves for use with a pair of said footwear, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a second duplicate sleeve 10 (making a pair of sleeves 10) to be donned and worn on both feet of the user prior to wearing ski boots in order to support and protect both of the user’s feet when skiing or doing any other sports. Examiner also notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 18, Brother discloses the invention of claim 17 above.
Although, Brother does not explicitly disclose a pair of foot sleeve devices 10 (second foot sleeve) for use with a pair of said footwear, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a second duplicate sleeve 10 (making a pair of sleeves 10) to be donned and worn on both feet of the user prior to wearing ski boots in order to support and protect both of the user’s feet when skiing or doing any other sports. Examiner also notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Shook et al. (US 20040158283 A1) discloses an understocking with gel pads positioned in ankle and foot regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE S LEE whose telephone number is (571)272-7361.  The examiner can normally be reached on M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANNE MARIE SUN-YOUNG LEE/Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786